
	
		II
		111th CONGRESS
		1st Session
		S. 695
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Ms. Snowe (for herself,
			 Mr. Kohl, Ms.
			 Stabenow, Mr. Brown, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize the Secretary of Commerce to reduce the
		  matching requirement for participants in the Hollings Manufacturing Partnership
		  Program.
	
	
		1.Hollings Manufacturing
			 Partnership ProgramSection
			 25(c) of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k(c)) is amended—
			(1)in paragraph (1), by inserting
			 except as specifically authorized by law before the period at
			 the end;
			(2)in paragraph (3)(B), by striking not
			 less than 50 percent of the costs incurred for the first 3 years and an
			 increasing share for each of the last 3 years and inserting 50
			 percent of the costs incurred or such lesser percentage of the costs incurred
			 as determined by the Secretary, by rule, and authorized by law;
			 and
			(3)in paragraph
			 (5)—
				(A)by striking
			 at declining levels; and
				(B)by striking
			 Funding received for a fiscal year under this section shall not exceed
			 one third and inserting Except as provided under paragraph
			 (3)(B), funding received for a fiscal year under this section after the sixth
			 year of operation shall not exceed 50 percent.
				
